Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Species A (Fig. 3) in the reply, filed on 06/04/2021 is acknowledged. Applicants designate claims 1-6 and 14-18 as reading into the elected Species A. Claims 7-13 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/04/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “a mask stick arranged on the mask frame and comprising at least one first mask stick extending in a first direction, at least one second mask stick extending in a second direction crossing the first direction, and a plurality of third mask sticks connected to an end of each of the at least one first mask stick and the at least one second mask stick, the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas” of Claim 1 would have a better form for clarity, if it is amended to be:
“a mask stick arranged on the mask frame and comprising:
at least one first mask stick extending in a first direction,

a plurality of third mask sticks connected to an end of each of the at least one first mask stick and the at least one second mask stick, the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the at least one second mask stick is welded to the at least one first mask stick while applying a tensile force” of claim 6,
The limitation is considered as a product-by process limitation.
When a first stick is connected to a second stick, it is considered meeting the claim language, no matter how it is connected, such as by the welding, fastening, or any other known processes. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.


First, the “display panel” is an identity of the substrate to be processed by the claimed “mask frame assembly”, therefore, a physical/chemical property of the substrate and/or a feature formed on the substrate does not add a patentable weight to the claimed apparatus, which is the mask frame assembly.
Second, the “common layer” merely indicates an identity of the layer formed by use of the mask assembly, thus a feature regarding to the product layer produced by the claimed apparatus does not add a patentable weight to the claimed apparatus.
Consequently, when a prior art merely teaches depositing a layer on a substrate, the “a common layer deposited over an adjacent pixel area patterned on a unit display panel” will be considered to be taught by the prior art, see the MPEP citations below.
This is also applicable to the same limitations of Claim 16.

(3) In regards to the “hybrid” of Claim 16,
The claim portion does not require a specific feature for the “hybrid”, therefore, when an apparatus of a prior art teaches all the limitation of claim body, it also will be considered meeting the limitation.
Further, it also will be examined inclusive of dictionary definition, such as “a mixture of different things or styles”, see Macmillan Dictionary.

MPEP citations:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20080118743, hereafter ‘743) in view of Yi et al. (US 20160079532, hereafter ‘532).
Regarding to Claim 1, ‘743 teaches:

A supporting frame 104 (Fig. 5A, [0060], the claimed “comprising: a mask frame comprising an opening”);
Fig. 5A shows outer sticks form a rectangular shaped outer boundary of the frame 104 and a larger opening formed by the outer boundary is divided into plural smaller openings by inner sticks arranged inside the larger opening, and a first one of the inner sticks is extending in a first direction and a second stick of the inner sticks is extending in a second direction crossing the first direction, and the inner sticks are connected to the outer sticks (the claimed “and a mask stick arranged on the mask frame and comprising at least one first mask stick extending in a first direction, at least one second mask stick extending in a second direction crossing the first direction, and a plurality of third mask sticks connected to an end of each of the at least one first mask stick and the at least one second mask stick”);
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], the claimed “the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 to prevent the mask sheet 106 from sagging ([0066], note the mask sheet has a structural configuration formed by plural sticks, which is the same as the 

‘743 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and at least one of the first stick and the second stick includes a partially-recessed portion in which the at least one first mask stick is connected to the at least one second mask stick.

‘532 is analogous art in the field of deposition apparatus (title). ‘532 teaches The support stick 300 may extend in the second direction y as a single body with the frame 100, as shown in FIG. 1, or may be coupled to the frame by a way in which both ends of the support stick 300 are disposed in the grooves 120 formed in the frame 100, as shown in FIG. 2 ([0050].

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a groove, into the connection of the sticks of frame of ‘743, for its suitability as a stick coupling method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.


Regarding to Claim 2,
‘743 teaches the supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 to prevent the mask sheet 106 from sagging ([0066], note the mask sheet has a structural configuration formed by plural sticks, which is the same as the frame 104, thus a stick of the frame 104 is a first stick and a stick of the mask sheet 106 corresponding to the stick of the frame 104 is a second stick, the claimed “wherein the first stick and the second stick extend together in the first direction and overlap each other”).

Regarding to Claim 3,
Fig. 4 of ‘743 shows the frame 104 has a thickness greater than the sheet 106 (the claimed “wherein a thickness of the first stick is greater than a thickness of the second stick”).

Regarding to Claim 4,
As discussed in the claim 1 rejection above, the sticks of the frame 104 of ‘743 is modified to have a groove in order to accommodate connecting sticks, see also ‘490 (the claimed “wherein the partially-recessed portion is provided in the first stick and the at least one second mask stick is mounted in the partially-recessed portion”).

Regarding to Claim 5,
Fig. 2 of ‘532 shows the stick 300 has a thickness which is the same of the depth of the groove, thus a surface of the stick having the groove is in the same horizontal plane of a surface of the stick 300 inserted into the groove, see also Fig. 3 of ‘490, thus the newly imported groove on the stick of ‘743 would have same configuration (the claimed “wherein a depth of the partially-recessed portion is the same as a thickness of the at least one second mask stick, and a surface of the first stick is on a same horizontal plane as a surface of the at least one second mask stick mounted in the partially-recessed portion”).

Regarding to Claim 6,
As discussed in the claim 1 rejection above, the sticks of the frame 104 of ‘743 is modified to have a groove, thus one of the stick is accommodated into the groove of the other stick, for the purpose of connecting two sticks, see the claim interpretation above. Further, when connection is obtained a tensile force is applied to prevent deformation (the claimed “wherein the at least one second mask stick is welded to the at least one first mask stick while applying a tensile force”).

Regarding to Claim 14,
Fig. 5A of ‘743 shows the frame 104 has plural inner sticks including one stick extending in a length direction and three sticks extend in a width direction crossing the length direction, thus the one stick has both end connected to the outer sticks forming 

Regarding to Claim 15,
‘743 teaches the supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], see also the claim interpretation above, the claimed “wherein each of the plurality of deposition areas is arranged in a space defined by the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks that are connected to each other, and one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel”).

Regarding to Claim 16, ‘743 teaches:
A supporting frame 104 (Fig. 5A, [0060]), and Fig. 5A shows outer sticks form a rectangular shaped outer boundary of the frame 104 and a larger opening formed by the 
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], the claimed “wherein the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks are connected to each other to thereby define a plurality of deposition areas corresponding to each of a plurality of unit display panels”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 to prevent the mask sheet 106 from sagging ([0066], note the mask sheet has a structural configuration formed by plural sticks, which is the same as the frame 104, thus a stick of the frame 104 is a first stick and a stick of the mask sheet 106 corresponding to the stick of the frame 104 is a second stick, the claimed “the at least one first mask stick comprises a first stick and a second stick arranged on the first stick”).

(BOLD and ITALIC letter) of:
Claim 16: and at least one of the first stick and the second stick includes a partially-recessed portion in which the at least one first mask stick is connected to the at least one second mask stick.

The teaching of ‘532 was discussed in the claim 1 rejection above, therefore, the untaught limitation of Claim 16 is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claims 17-18,
Claims 17-18 are rejected for substantially the same reason as claims 2-4 rejection above.

Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘743 and ‘532, as being applied to Claim 4 rejection above, further in view of Park (US 20110146573, hereafter ‘573).
In case the applicants argue that ‘743 fails to teach the “welded”.

‘573 is analogous art in the field of deposition (title). ‘573 teaches The first change compensating member 31 is spot welded SP5 to the left free end member 205, and the second change compensating member 32 is spot welded SP6 to the right free end member 206 (Figs. 4-6, [0041]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have connected two sticks, thorugh welding, for its suitability as a stick coupling method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AIDEN LEE/           Primary Examiner, Art Unit 1718